Citation Nr: 1806734	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  07-27 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for the service-connected posttraumatic pelvis and hip deformity causing one inch shortening of the left lower extremity.

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected tilting of pelvic girdle, previous fracture deformity, of symphysis pubis with osteoarthritis of the left hip.

3.  Entitlement to an increased rating in excess of 10 percent for the service-connected osteoarthritis of the right hip.

4.  Entitlement to an increased rating for the service-connected degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing at L1-L2, L2-L3, and L4-L5, rated as 20 percent from April 18, 2005, to February 26, 2009, and 40 percent since February 27, 2009.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1988 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran currently resides in Germany. 

By way of history, a December 1991 rating decision granted the Veteran service connection for posttraumatic pelvis and hip deformity with secondary spine changes with a one inch shortening of the left lower extremity and assigned a noncompensable rating effective August 29, 1990.  In April 2005 the Veteran filed a claim for an increased rating for his service-connected disability.  The January 2006 rating decision separated the Veteran's service-connected disability into two service-connected disabilities (service-connected tilting of pelvic girdle, previous fracture deformity, of symphysis pubis with osteoarthritis of the hips and 3 centimeter shortening of the left lower extremity and service-connected degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing at L1-L2, L2-L3, and L4-L5) and assigned separate 10 percent disability ratings effective April 18, 2005.  The Veteran filed a Notice of Disagreement (NOD) in January 2007 on the January 2006 rating decision.  

In the August 2007 Statement of the Case (SOC) and August 2007 Decision Review Officer (DRO) decision the RO separated the Veteran's service-connected disabilities into four separate disabilities: service-connected posttraumatic pelvis and hip deformity causing 1 inch shortening of the left lower extremity; service-connected tilting of pelvic girdle, previous fracture deformity, of symphysis pubis with osteoarthritis of the left hip; service-connected osteoarthritis of the right hip; and service-connected degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing.  The August 2007 DRO decision assigned a 10 percent disability rating for the service-connected osteoarthritis of the right hip effective April 18, 2005, and a 20 percent disability rating for the service-connected degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing at L1-L2, L2-L3, and L4-L5 effective April 18, 2005.  

Also during the pendency of the appeal, a July 2009 DRO rating decision granted the Veteran an increased rating of 40 percent for the service-connected degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing at L1-L2, L2-L3, and L4-L5 effective February 27, 2009.  Inasmuch as a higher rating is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This claim was previously before the Board in April 2013, at which time it was remanded for additional development.  


FINDING OF FACT

The Veteran failed to report for examinations scheduled in connected with his claims for increased ratings without a showing of good cause.  



CONCLUSION OF LAW

The Veteran failed to report for examinations scheduled in connection with his claims for increased ratings and his claims must therefore be denied.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. § 3.655(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the August 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board in April 2013 in order to afford the Veteran new VA examinations.  Notably, the Board remanded this appeal to afford the Veteran examinations to assess the severity of his posttraumatic pelvis and hip deformity, tilting of pelvic girdle, osteoarthritis of the right hip, and degenerative scoliosis of the lumbar spine disabilities.  When a Veteran fails to report in connection with a necessary examination in connection with a claim for an increased rating without a showing of good cause, the claim is denied as a matter of law.  38 C.F.R. § 3.655(b) (2017).  There are exceptions for good cause and examples include, but are not limited to, the illness or hospitalization of the claimant and the death of an immediate family member.  38 C.F.R. § 3.655(a) (2017).  In this case, the Veteran failed to report for his scheduled examinations without any explanation or other indication of good cause shown.  Absent a showing of good cause, since all of your examinations were scheduled in connection with your claim for an increased rating, all of your increased rating claims are subject to denial as a matter of law.  38 C.F.R. § 3.655(b) (2017). 

Increased Ratings

As noted earlier, the Board remanded the appeal in April 2013 to schedule the Veteran for examinations to determine the nature and severity of his posttraumatic pelvis and hip deformity, tilting of pelvic girdle, osteoarthritis of the right hip, and degenerative scoliosis of the lumbar spine disabilities. 

In a letter noted as received in the Veteran's electronic file in May 2017, the RO notified the Veteran that failure to report for a scheduled examination, without good cause, would result in either consideration of the claims on the evidence of record or the denial of the claims.  The complete notification letter informing the Veteran of the scheduling of his examination, however, is not of record.  

There is a presumption of regularity with regard to processes and procedures throughout the VA administration process.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The presumption is not absolute and may be rebutted by the submission of clear evidence to contrary.  Warfield v. Gober, 10 Vet. App. 483 (1997).  Here, although the file does not contain the actual letter informing the Veteran of the time and date of the examination, the record does reflect that the Veteran was advised that a contractor would be in touch with him about the examinations, the address of record at this time appears to be correct, and there is no indication that the Veteran's address had changed or that any mail was returned to the VA for failure to deliver.  Thus, the presumption of regularity would apply in this situation.  Additionally, the Veteran did not allege that he did not receive the notifications in question; his June 2017 and August 2017 supplemental statements of the case both informed him of his failure to report.  Baxter v. Principi, 17 Vet. App. 407 (2004).  

In summary, the record indicates that the Veteran failed to report for a May 2017 VA examination and to date, he has not provided any explanation or other indication of good cause for his failure to report for the examinations.  Absent a showing of good cause, the increased rating claims for posttraumatic pelvis and hip deformity, tilting of pelvic girdle, osteoarthritis of the right hip, and degenerative scoliosis of the lumbar spine disabilities are denied as a matter of law.  38 C.F.R. § 3.655(b) (2017).  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A compensable rating for the service-connected posttraumatic pelvis and hip deformity causing one inch shortening of the left lower extremity is denied.

An increased rating in excess of 10 percent for the service-connected tilting of pelvic girdle, previous fracture deformity, of symphysis pubis with osteoarthritis of the left hip is denied.

An increased rating in excess of 10 percent for the service-connected osteoarthritis of the right hip is denied.

An increased rating for the service-connected degenerative scoliosis of the lumbar spine with intervertebral disk space narrowing at L1-L2, L2-L3, and L4-L5, rated as 20 percent from April 18, 2005, to February 26, 2009, and 40 percent since February 27, 2009, is denied. 


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


